West, J.
(dissenting) ; To my mind the evidence of duress is convincing and overwhelming. For all practical purposes it was admitted by the cashier himself, at least so far as John K. Francis is concerned. The trial court’s definition of duress was in line with Williamson v. Ackerman, 77 Kan. 502, 94 Pac. 807, referred to with approval in Bank v. Bay, 90 Kan. 506, 135 Pac. 584. The case itself somewhat resembles Smith v. Bank, 90 Kan. 299, 133 Pac. 428, only there the threatened prosecution was entirely without basis, and here there appears to have been some ground for claiming that the young man had, to some extent, violated the law concerning the disposal of mortgaged property. While, as *231counsel suggests, the two defendants may have been fitly regarded as “exhibits” by the jury, there is no indication that their brother or that Mrs. Francis or the wife of the young man bore any facial evidence of mendacity; and certainly when the testimony of all of them was practically admitted by the cashier of the bank, mannerisms and lack of pulchritude should not subvert the rules of law and the principles of justice.
Again, it was said in Tanton v. Martin, 80 Kan. 22, 101 Pac. 461, that—
“The'preponderance which overcomes the presumption of honesty and innocence and all opposing evidence and is such as will lead a reasonable man to the conclusion that fraud exists, meets the requirements of the law.” (Syl. ¶ 2.)
In view of all the positive evidence on behalf of the defendants and the admission of the cashier upon the stand the jury should not have been told that before the defense of duress could be established it must be proved by evidence not only clear and convincing but decisive. We are required by the statute (Gen. Stat. 1915, § 10973, subdiv. 2) to construe Words and phrases according to the approved uses of the language. Dictionaries are supposed to determine what approved usage is. The dictionaries tell us what decisive means.
“Having the power or quality of determining a question, doubt, contest, event, etc., final; conclusive; putting an end to controversy; as, the opinion of the court is decisive on the question.” (Century Dictionary.)
“Having the power or quality of deciding a question or controversy; putting an end to contest or controversy; final; conclusive.” (Webster’s New International Dictionary, edition of 1911.)
“Putting an end to uncertainty, debate, or question; determinative; conclusive; as, decisive action; the decisive element was the weather.” (Funk & Wagnalls New Standard Dictionary.)
“Having the quality of deciding or determining (a question, contest, etc.); conclusive; determinative.” (Oxford English Dictionary.)
The result of these definitions is that it is something which turns the scale and decides the case. No such strictness of proof is required, and it was not fair to the defendants to make such requirement in this case. If the able and astute counsel did not avail themselves of the opportunity to impress the weighty meaning of this word upon the minds of the jurors it was not because they lacked the opportunity so to do.
*232It is not the purpose or policy of the law to compound felonies or withhold prosecutions for criminal offenses by the execution of promissory notes. Whether the bank had a trumped up claim against the boy or whether he had removed the security for the amount it claimed due could make no difference. The question is not the legality of its claim but the effect of its threat. (Williamson v. Ackerman, 77 Kan. 502, 94 Pac. 807.
The judgment should not be affirmed.